Citation Nr: 0211196	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  94-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Steven K. Robison, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in part, denied service connection for PTSD.  The 
veteran was afforded a personal hearing before the RO in 
November 1993.  This case was previously before the Board and 
was remanded in January 1998.  The following decision is 
limited to the issue of entitlement to service connection for 
PTSD.


FINDING OF FACT

The veteran does not suffer from PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 303, 3.304(f) (1996); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the  
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, VA examination reports, and medical records 
in connection with the veteran's claim for Social Security 
disability benefits.  As the record shows that the veteran 
has been afforded several VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Moreover, the 
veteran has indicated that his existing stressor statement is 
as complete as he can make it and that he has nothing further 
to add. Therefore, the Board finds that the available 
evidence is sufficient for a determination with respect to 
the issue of entitlement to service connection for PTSD.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, supplemental 
statement of the case, and remand from the Board have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the record shows that the veteran was advised of 
the provisions of VCAA in the June 2002 supplemental 
statement of the case including the type of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, No. 01-997 (Vet. App. June 19, 2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.

It should also be noted here that the representative's 
request for a copy of the claims file, which includes 
pertinent Social Security records was honored as well as his 
June 2002 request for a copy of the May 2002 VA examination.  
The representative indicated in the June 2002 letter that he 
would be submitting additional argument, and in an August 
2002 letter he was advised to send any additional submissions 
to the Board.  However, as of this date no additional 
evidence and/or argument has been received. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92  
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for PTSD.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1110.  Additionally, for veteran's who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f) 
(2000).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).  The Board 
also notes that 38 C.F.R. § 3.304(f) was recently amended 
again as the regulation pertained to personal assault PTSD 
claims.  However, that amendment did not change the pertinent 
part of the regulation dealing with the requirement of a 
diagnosis of PTSD.  See generally 67 Fed. Reg. 10330 (Mar. 7, 
2002).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. 
§ 3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The veteran claims that he underwent stressful events during 
his Vietnam service.  However, even assuming that to be true 
for the sake of argument, the mere fact that a veteran 
underwent inservice stressful events is not by itself enough 
to meet the criteria for entitlement to PTSD.  Under either 
version of 38 C.F.R. § 3.304(f),  there must be a diagnosis 
of PTSD.  As hereinafter explained, after reviewing the 
record in its entirety the Board is unable to conclude that 
there is a medical diagnosis of PTSD to meet the criteria of 
either version of 38 C.F.R. § 3.304(f).

The record includes VA psychiatric hospitalization and 
outpatient treatment reports which reflect diagnostic 
impressions of PTSD.  Additionally, a May 1992 report of VA 
examination for mental disorders includes a diagnosis of 
PTSD, mild.  However, upon subsequent VA examination for PTSD 
in December 1992, the examiner who conducted the May 1992 
examination determined that the veteran's symptoms were not 
sufficient to warrant the diagnosis of PTSD.  The examiner 
noted that, although the veteran reported sleep disturbances 
and recurrent memories, it does not appear that these 
symptoms are experienced persistently and in any significant 
distressing manner.  

A July 1993 report of VA PTSD examination shows that the 
veteran displayed no distress in recounting the stressful 
events of his Vietnam service.  It is noted that he recalled 
these events with no emotionality, affective lability, 
crying, tearfulness or agitation; even when describing 
allegedly traumatic events or confronted with the details of 
killing.  The diagnoses included PTSD, by past history only.  
The examiner commented that, while some symptoms of PTSD are 
evident, it is clear that the most prominent symptoms are of 
a depressed mood accompanied by auditory and visual 
hallucinations as well as personality pathology.  The 
examiner attributed the veteran's feelings of social 
isolation and suspiciousness more his schizotypal personality 
disorder than to PTSD.  The examiner concurred with the 
December 1992 medical opinion, that the veteran does not 
display sufficient symptomatology to warrant the diagnosis of 
PTSD.

A report of VA PTSD examination in January 1997 reflects that 
the veteran's claims file, including his VA mental health 
treatment records, were reviewed by the examiner.  This 
examination report includes the examiner's conclusion that 
the veteran has ongoing symptoms of depression and some 
clearly psychotic features.  Additional commentary or 
diagnosis with respect to symptoms or findings of PTSD is not 
reported.

The veteran underwent VA PTSD examination in May 2002.  The 
report of this examination reflects that the veteran's claims 
file, including his stressors and history of VA psychiatric 
treatment, were reviewed by the examiner.  This examination 
report reflects that, upon examination of the veteran, the 
examiner noted that although the veteran's alleged stressful 
experiences are distressing to him, he does not have 
distressing dreams of these events and appears to have little 
difficulty sleeping.  It is noted that the veteran does not 
experience the traumatic events recurring; rather, he reports 
being somehow controlled by the souls of the men who's body 
parts he allegedly handled.  The examiner noted that the 
veteran does not appear to have intense psychological stress 
or physiological reactivity, other than tears, and he does 
not appear to avoid thoughts and feelings associated with his 
stressful experiences.  Although the veteran showed some 
paranoid qualities and exhibited diminished interest in 
participation in significant activities; he did not have 
restricted range of affect, a foreshortened sense of the 
future, irritability, difficulty concentrating, 
hypervigilence, or exaggerated startle response.  The 
examiner concluded that a diagnosis of PTSD is 
unsubstantiated.  The diagnoses included substance abuse, 
alcohol, in the past; major depressive disorder, remote by 
chart history; and schizotypal personality disorder likely 
with intermittent quasi-psychotic features. 

In reviewing the record, the Board notes that the VA 
examination reports reflect that the examiners have 
acknowledged the veteran's military service in the Republic 
of Vietnam.  However, after examining the veteran and noting 
his symptoms in detail, the examiners have declined to find 
that the veteran suffers from PTSD.  Accordingly, although 
the veteran is in receipt of VA outpatient mental health 
treatment for PTSD, the Board believes that the opinion of 
the VA examiners is entitled to greater weight.  The 
examinations were conducted for the express purpose of 
determining if the veteran suffers from PTSD.  These reports 
show that the veteran's history, including his VA mental 
health treatment, and symptoms were considered in detail.  
Each of these VA examiners concluded that a diagnosis of PTSD 
is not warranted.  

The Board also acknowledges the statement expressed by the 
veteran's attorney that, on the surface, the supplemental 
statement of the case does not make any sense.  Essentially, 
this attorney argues that the veteran's history of PTSD as 
demonstrated by his treatment records and the award of Social 
Security disability benefits on the basis of PTSD should 
weigh more heavily than a "single-shot" examination in the 
VA determination with respect to this issue.  As noted above, 
the veteran has been afforded four separate VA examinations 
for the purpose of ascertaining if a medical diagnosis of 
PTSD is warranted.  All four examiners were unable to reach 
such a diagnosis. 

The VA hospitalization and outpatient treatment records which 
note findings of PTSD are based in large part on history 
provided by the veteran.  The veteran specifically testified 
as such during his November 1993 personal hearing.  
Accordingly, VA need not accept findings contained in VA 
outpatient and hospitalization records for purposes of 
establishing a basis for a grant of service connection for 
PTSD.  In sum, the Board believes the finding of the four VA 
examinations to be entitled to more weight that the hospital 
and outpatient treatment records. 

With regard to the award of Social Security disability 
benefits based on PTSD, while Social Security Administration 
determinations are evidence that VA must consider, they are 
not controlling on VA.  Murincsak v. Derwinski, 2 Vet. App. 
363, 370 (1992).  It is the Board's responsibility to weigh 
the credibility and probative value of all of the evidence 
and, in so doing, the Board may accept one medical opinion 
and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-
11 (1999).  It is also the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state reasons or 
bases for favoring one opinion over another.  The probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  That is why the Board has accorded 
greater evidentiary weight to the multiple VA specialists who 
reviewed the record and concluded that the veteran's 
psychiatric complaints do not support a diagnosis of PTSD.  
The Board finds the opinions of the December 1992, July 1993, 
January 1997, and May 2002 examiners to be persuasive and 
supported by the examination findings. 

The veteran's claim for service connection for PTSD fails on 
the basis that the preponderance of the competent medical 
evidence of record does not show that he currently suffers 
from PTSD.  Accordingly, the Board is compelled to find that 
there is no basis for a favorable determination.  Congress 
has specifically limited entitlement to service  connection 
to cases where inservice incidents have resulted  in a 
disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Should a medical diagnosis of PTSD be rendered in the future 
in accordance with the requirements of 38 C.F.R. § 3.304(f), 
the veteran may always request that his claim be reopened.  
See generally 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 


ORDER


The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

